United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604


                                        July 13, 2004

                                            Before

                           Hon. Richard A. Posner, Circuit Judge

                        Hon. Frank H. Easterbrook, Circuit Judge

                           Hon. Michael S. Kanne, Circuit Judge

No. 03-4225

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff-Appellee,                             Court for the Western District
                                                     of Wisconsin.
       v.
                                                     No. 03 CR 26
FREDDIE J. BOOKER,
    Defendant-Appellant.                             John C. Shabaz, Judge.


                                         ORDER

       The opinion issued July 9 is amended by adding the following sentence as a new,
final paragraph of the opinion (just before "Reversed and Remand:):

        Because the government does not argue that Booker's Sixth Amendment challenge
to the guidelines was forfeited by not being made in the district court, we need not consider
the application of the doctrine of plain error, e.g., United States v. Olano, 507 U.S. 725, 731
(1993), to challenges inspired by the Blakely decision.